Exhibit 10.6

THE TERMS AND CONDITIONS OF THIS AGREEMENT ARE PURSUANT TO THE PG&E CORPORATION
OFFICER SEVERANCE PLAN, ADOPTED BY THE NOMINATING, COMPENSATION, AND GOVERNANCE
COMMITTEE OF PG&E CORPORATION, AND ARE NOT SUBJECT TO NEGOTIATION

SEPARATION AGREEMENT

This Separation Agreement (this “Agreement”) is made and entered into by and
between Rand Rosenberg and PG&E Corporation (the “Corporation”) (collectively
the “Parties”) and sets forth the terms and conditions of Mr. Rosenberg’s
separation from employment with the Corporation. The “Effective Date” of this
Agreement is defined in paragraph 18(a).

1. Resignation. Effective the close of business on October 31, 2011 (for
purposes of this Agreement, the “Date of Separation,”Mr. Rosenberg no longer
will serve in his position as Senior Vice President, Corporate Strategy and
Development of the Corporation. Mr. Rosenberg shall have until October 20, 2011
to accept this Agreement by submitting a signed copy to the Corporation.
Regardless of whether Mr. Rosenberg accepts this Agreement, on his Date of
Resignation, he will be paid all salary or wages and vacation accrued, unpaid
and owed to him as of that date, he will remain entitled to any other benefits
to which he is otherwise entitled under the provisions of the Corporation’s
plans and programs, and he will receive notice of the right to continue his
existing health-insurance coverage pursuant to COBRA.

The benefits set forth in paragraph 2 below are conditioned upon Mr. Rosenberg’s
acceptance of this Agreement.

2. Separation benefits. Even though Mr. Rosenberg is not otherwise entitled to
them, in consideration of his acceptance of this Agreement, the Corporation will
provide to Mr. Rosenberg the following separation benefits:

a. Severance payment. Under the terms of the PG&E Corporation Officer Severance
Policy, Mr. Rosenberg’s severance payment amount is One Million Seven Hundred
and Nine Thousand And Two Hundred Thirty-Two Dollars ($1,709,232), less
applicable withholdings and deductions.

b. Stock. Upon the Date of Resignation, but conditioned on the occurrence of the
Effective Date of this Agreement as set forth in paragraph 18(a) below, all
unvested restricted stock grants, performance share grants, and special
incentive stock ownership premiums (SISOPS) provided to Mr. Rosenberg under PG&E
Corporation’s 2006 Long-Term Incentive Plan shall continue to vest, terminate,
or be canceled as provided under the terms of their respective plans or program,
as modified by the PG&E Corporation Officer Severance Policy in effect at the
time this Agreement is signed by Mr. Rosenberg. The payment and withdrawal of
Mr. Rosenberg’s vested restricted stock grants, performance share grants, and
SISOPs shall be as provided under the terms of their respective plans or
program, as modified by the PG&E Corporation Officer Severance Policy in effect
at the time this Agreement is signed by Mr. Rosenberg.



--------------------------------------------------------------------------------

c. In the event that officers in Mr. Rosenberg’s officer band are eligible for a
payment under the Corporation’s Short-Term Incentive Plan (“STIP”) for the year
in which the Date of Resignation occurs, Mr. Rosenberg will be entitled to
receive a prorated STIP bonus at the same time such bonus, if any, would
otherwise be paid to other officers in his band. The STIP Plan Administrator
will have the sole discretion to determine the amount of STIP payment,
consistent with the program guidelines for the year in which the Date of
Resignation occurs.

d. Career transition services. For a maximum period of one year following the
Date of Resignation, the Corporation will provide Mr. Rosenberg with executive
career transition services from the firm of Torchiana, Mastrov & Sapiro, Inc.,
in accordance with the contract between the Corporation and Torchiana, Mastrov &
Sapiro, Inc. Mr. Rosenberg’s entitlement to services under this Agreement will
terminate when he becomes employed, either by another employer or through
self-employment other than consulting with the Corporation. If Mr. Rosenberg
becomes employed, he will promptly notify PG&E Corporation’s Human Resources
Officer to enable the Corporation to end the provision of services to him by
Torchiana, Mastrov & Sapiro, Inc.

e. Payment of COBRA premiums. If Mr. Rosenberg elects and is otherwise eligible
to continue his existing health-insurance coverage pursuant to COBRA, the
Corporation will pay his monthly COBRA premiums for the eighteen-month period
commencing the first full month after the Date of Resignation and until and
unless Mr. Rosenberg becomes covered under the health-insurance plan of another
employer or through self-employment. Mr. Rosenberg will promptly notify the PG&E
Corporation’s Human Resources Officer if he becomes employed within that period.

3. Defense and indemnification in third-party claims. The Corporation and/or its
affiliate, or subsidiary will provide Mr. Rosenberg with legal representation
and indemnification protection in any legal proceeding in which he is a party or
is threatened to be made a party by reason of the fact that he is or was an
employee or officer of the Corporation and/or its parent, affiliate or
subsidiary, in accordance with the terms of the resolution of the Board of
Directors of PG&E Corporation dated December 18, 1996.

4. Cooperation with legal proceedings. Mr. Rosenberg will, upon reasonable
notice, furnish information and proper assistance to the Corporation and/or its
affiliate or subsidiary (including truthful testimony and document production)
as may reasonably be required by them or any of them in connection with any
legal, administrative or regulatory proceeding in which they or any of them is,
or may become, a party, or in connection with any filing or similar obligation
imposed by any taxing, administrative or regulatory authority having
jurisdiction, provided, however, that the Corporation and/or its affiliate or
subsidiary will pay all reasonable expenses incurred by Mr. Rosenberg in
complying with this paragraph.

5. Release of claims and covenant not to sue.

a. In consideration of the separation benefits and other benefits the
Corporation is providing under this Agreement, Mr. Rosenberg, on behalf of
himself and his representatives, agents, heirs and assigns, waives, releases,
discharges and promises never to assert any and all claims, liabilities or
obligations of every kind and nature, whether known or

 

2



--------------------------------------------------------------------------------

unknown, suspected or unsuspected that he ever had, now has or might have as of
the Effective Date against the Corporation or its predecessors, affiliates,
subsidiaries, shareholders, owners, directors, officers, employees, agents,
attorneys, successors, or assigns. These released claims include, without
limitation, any claims arising from or related to Mr. Rosenberg’s employment
with the Corporation, or any of its affiliates and subsidiaries, and the
termination of that employment. These released claims also specifically include,
but are not limited, any claims arising under any federal, state and local
statutory or common law, such as (as amended and as applicable) Title VII of the
Civil Rights Act, the Age Discrimination in Employment Act, the Americans With
Disabilities Act, the Employee Retirement Income Security Act, the California
Fair Employment and Housing Act, the California Labor Code, any other federal,
state or local law governing the terms and conditions of employment or the
termination of employment, and the law of contract and tort; and any claim for
attorneys’ fees.

b. Mr. Rosenberg acknowledges that there may exist facts or claims in addition
to or different from those which are now known or believed by him to exist.
Nonetheless, this Agreement extends to all claims of every nature and kind
whatsoever, whether known or unknown, suspected or unsuspected, past or present,
and Mr. Rosenberg specifically waives all rights under Section 1542 of the
California Civil Code which provides that:

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN TO HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.

c. With respect to the claims released in the preceding paragraphs,
Mr. Rosenberg will not initiate or maintain any legal or administrative action
or proceeding of any kind against the Corporation or its predecessors,
affiliates, subsidiaries, shareholders, owners, directors, officers, employees,
agents, attorneys, successors, or assigns, for the purpose of obtaining any
personal relief, nor (except as otherwise required or permitted by law) assist
or participate in any such proceedings, including any proceedings brought by any
third parties.

6. Re-employment. Mr. Rosenberg will not seek any future re-employment with the
Corporation, or any of its subsidiaries or affiliates. This paragraph will not,
however, preclude Mr. Rosenberg from accepting an offer of future employment
from the Corporation, or any of its subsidiaries or affiliates.

7. Non-disclosure.

a. Mr. Rosenberg will not use, disclose, publicize, or circulate any
confidential or proprietary information concerning the Corporation or its
subsidiaries or affiliates, which has come to his attention during his
employment with the Corporation, unless doing so is expressly authorized in
writing by the PG&E Corporation’s Chief Legal Officer, or is otherwise required
or permitted by law. Before making any legally-required or permitted disclosure,
Mr. Rosenberg will give the Corporation notice at least ten (10) business days
in advance.

 

3



--------------------------------------------------------------------------------

8. No unfair competition.

a. Mr. Rosenberg will not engage in any unfair competition against the
Corporation, or any of its subsidiaries or affiliates.

b. For a period of one year after the Effective Date, Mr. Rosenberg will not,
directly or indirectly, solicit or contact for the purpose of diverting or
taking away or attempt to solicit or contact for the purpose of diverting or
taking away:

 

  (1) any existing customer of the Corporation, or its affiliates or
subsidiaries;

 

  (2) any prospective customer of the Corporation, or its affiliates or
subsidiaries about whom Mr. Rosenberg acquired information as a result of any
solicitation efforts by the Corporation, or its affiliates or subsidiaries, or
by the prospective customer, during Mr. Rosenberg’s employment with the
Corporation;

 

  (3) any existing vendor of the Corporation or its affiliates or subsidiaries;

 

  (4) any prospective vendor of the Corporation, or its affiliates or
subsidiaries, about whom Mr. Rosenberg acquired information as a result of any
solicitation efforts by the Corporation or its affiliates or subsidiaries, or by
the prospective vendor, during Mr. Rosenberg’s employment with the Corporation;

 

  (5) any existing employee, agent or consultant of the Corporation or its
affiliates or subsidiaries, to terminate or otherwise alter the person’s or
entity’s employment, agency or consultant relationship with the Corporation, or
its affiliates or subsidiaries; or

 

  (6) any existing employee, agent or consultant of the Corporation, or its
affiliates or subsidiaries, to work in any capacity for or on behalf of any
person, Corporation or other business enterprise that is in competition with the
Corporation, or its affiliates or subsidiaries.

9. Material breach by Employee. In the event that Mr. Rosenberg breaches any
material provision of this Agreement, including but not necessarily limited to
paragraphs 4, 5, 6, 7, and/or 8, the Corporation will have no further obligation
to pay or provide to him any unpaid amounts or benefits specified in this
Agreement and will be entitled to immediate return of any and all amounts or
benefits previously paid or provided to him under this Agreement. Despite any
breach by Mr. Rosenberg, his other duties and obligations under this Agreement,
including his waivers and releases, will remain in full force and effect. In the
event of a breach or threatened breach by Mr. Rosenberg of any of the provisions
in paragraphs 4, 5, 6, 7, and/or 8, the Corporation will, in addition to any
other remedies provided in this Agreement, be entitled to

 

4



--------------------------------------------------------------------------------

equitable and/or injunctive relief and, because the damages for such a breach or
threatened breach will be difficult to determine and will not provide a full and
adequate remedy, the Corporation will also be entitled to specific performance
by Mr. Rosenberg of his obligations under paragraphs 4, 5, 6, 7, and/or 8.
Pursuant to paragraph 14, and except as otherwise prohibited or limited by law,
Mr. Rosenberg will also be liable for any litigation costs and expenses that the
Corporation incurs in successfully seeking enforcement of its rights under this
Agreement, including reasonable attorney’s fees.

10. Material breach by the Corporation. Mr. Rosenberg will be entitled to
recover actual damages in the event of any material breach of this Agreement by
the Corporation, including any unexcused late or non-payment of any amounts owed
under this Agreement, or any unexcused failure to provide any other benefits
specified in this Agreement. In the event of a breach or threatened breach by
the Corporation of any of its material obligations to him under this Agreement,
Mr. Rosenberg will be entitled to seek, in addition to any other remedies
provided in this Agreement, specific performance of the Corporation’s
obligations and any other applicable equitable or injunctive relief. Pursuant to
paragraph 14, and except as prohibited or limited by law, the Corporation will
also be liable for any litigation costs and expenses that Mr. Rosenberg incurs
in successfully seeking enforcement of his rights under this Agreement,
including reasonable attorney’s fees. Despite any breach by the Corporation, its
other duties and obligations under this Agreement will remain in full force and
effect.

11. No admission of liability. This Agreement is not, and will not be
considered, an admission of liability or of a violation of any applicable
contract, law, rule, regulation, or order of any kind.

12. Complete agreement. This Agreement sets forth the entire agreement between
the Parties pertaining to the subject matter of this Agreement and fully
supersedes any prior or contemporaneous negotiations, representations,
agreements, or understandings between the Parties with respect to any such
matters, whether written or oral (including any that would have provided
Mr. Rosenberg with any different severance arrangements). The Parties
acknowledge that they have not relied on any promise, representation or
warranty, express or implied, not contained in this Agreement. Parol evidence
will be inadmissible to show agreement by and among the Parties to any term or
condition contrary to or in addition to the terms and conditions contained in
this Agreement.

13. Severability. If any provision of this Agreement is determined to be
invalid, void, or unenforceable, the remaining provisions will remain in full
force and effect except that, should paragraphs 4, 5, 6, 7, and/or 8 be held
invalid, void or unenforceable, either jointly or separately, the Corporation
will be entitled to rescind the Agreement and/or recover from Mr. Rosenberg any
payments made and benefits provided to him under this Agreement.

14. Arbitration. With the exception of any request for specific performance,
injunctive or other equitable relief, any dispute or controversy of any kind
arising out of or related to this Agreement, Mr. Rosenberg’s employment with the
Corporation, the separation of Mr. Rosenberg from that employment and from his
positions as an officer and/or director of the Corporation or any subsidiary or
affiliate, or any claims for benefits, will be resolved exclusively

 

5



--------------------------------------------------------------------------------

by final and binding arbitration using a three-member arbitration panel in
accordance with the Commercial Arbitration Rules of the American Arbitration
Association currently in effect, provided, however, that in rendering their
award, the arbitrators will be limited to accepting the position of
Mr. Rosenberg or the Corporation. The only claims not covered by this paragraph
are any non-waivable claims for benefits under workers’ compensation or
unemployment insurance laws, which will be resolved under those laws. Any
arbitration pursuant to this paragraph will take place in San Francisco,
California. The Parties may be represented by legal counsel at the arbitration
but must bear their own fees for such representation in the first instance. The
prevailing party in any dispute or controversy covered by this paragraph, or
with respect to any request for specific performance, injunctive or other
equitable relief, will be entitled to recover, in addition to any other
available remedies specified in this Agreement, all litigation expenses and
costs, including any arbitrator, administrative or filing fees and reasonable
attorneys’ fees, except as prohibited or limited by law. The Parties
specifically waive any right to a jury trial on any dispute or controversy
covered by this paragraph. Judgment may be entered on the arbitrators’ award in
any court of competent jurisdiction. Subject to the arbitration provisions of
this paragraph, the sole jurisdiction and venue for any action related to the
subject matter of this Agreement will be the California state and federal courts
having within their jurisdiction the location of the Corporation’s principal
place of business in California at the time of such action, and both Parties
hereby consent to the jurisdiction of such courts for any such action.

15. Governing law. This Agreement will be governed by and construed under the
laws of the United States and, to the extent not preempted by such laws, by the
laws of the State of California, without regard to their conflicts of laws
provisions.

16. No waiver. The failure of either Party to exercise or enforce, at any time,
or for any period of time, any of the provisions of this Agreement will not be
construed as a waiver of that provision, or any portion of that provision, and
will in no way affect that party’s right to exercise or enforce such provisions.
No waiver or default of any provision of this Agreement will be deemed to be a
waiver of any succeeding breach of the same or any other provisions of this
Agreement.

17. Non-disparagement Covenant. Mr. Rosenberg shall not disparage the
Corporation, or any affiliate or subsidiary, or any product or service of the
Corporation, or any affiliate or subsidiary, or any past or present employee,
officer or director of the Corporation or any affiliate or subsidiary, or of any
member of any Board of Directors of any entity affiliated with the Corporation.
No Corporation officer or director of the Corporation or affiliate or subsidiary
shall, while employed by or a member of the Board, as the case may be, disparage
Mr. Rosenberg.

18. Acceptance of Agreement.

a. Mr. Rosenberg was provided up to 21 days to consider and accept the terms of
this Agreement and was advised to consult with an attorney about the Agreement
before signing it. The provisions of the Agreement are, however, not subject to
negotiation. After signing the Agreement, Mr. Rosenberg will have an additional
seven (7) days in which to revoke

 

6



--------------------------------------------------------------------------------

in writing acceptance of this Agreement. To revoke, Mr. Rosenberg will submit a
signed statement to that effect to PG&E Corporation’s Chief Legal Officer before
the close of business on the seventh day. If Mr. Rosenberg does not submit a
timely revocation, the Effective Date of this Agreement will be the eighth day
after he has signed it.

b. Mr. Rosenberg acknowledges reading and understanding the contents of this
Agreement, being afforded the opportunity to review carefully this Agreement
with an attorney of his choice, not relying on any oral or written
representation not contained in this Agreement, signing this Agreement knowingly
and voluntarily, and, after the Effective Date of this Agreement, being bound by
all of its provisions.

 

 

 

Dated: October     , 2011  

JOHN SIMON

Senior Vice President

Human Resources

Dated: October 13, 2011  

RAND ROSENBERG

  RAND ROSENBERG

 

7